DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 06/07/2021.
Claims 47-48, 50-56, 58-62, 66 and 68-70 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47-48, 50-56, 58, 60-61 and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afzali-Ardakani et al. (US 2012/0193231) in view of Xu et al. (US 2012/0037919) and Peng et al. (US 2010/0327255).
Addressing claims 47-48 and 52, Afzali-Ardakani discloses a method for characterizing a biomolecule parameter, said method comprising the steps of:
	providing a hybrid biological solid-state nanopore (fig. 1 shows a solid-state nanopore 108 comprising organic coatings 109 that form transient bonds with the biological molecule 112, which qualifies the solid-state nanopore as a hybrid biological solid-state nanopore) in a membrane 10 comprising a conductor-dielectric stack (the stack comprising conductive layers 102, 104 and 106 and dielectric layers 101, 103, 105 and 107), wherein said membrane separates a first fluid compartment (the compartment in which the electrode 114 is disposed) from a second fluid compartment (the compartment in which the electrode 115 is disposed) and said solid-state nanopore has a constant diameter (fig. 1 shows the diameter of the nanopore, which is defined by the aligned surfaces of the conductive layers and the dielectric layers, is constant);
	providing a biomolecule 112 to said first fluid compartment; 
	applying an electric field across said membrane [0028];
	driving said biomolecule through said nanopore to said second fluid compartment under said applied electric field [0028-0029]; and
	monitoring an electrical parameter across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore, thereby characterizing said biomolecule parameter ([0029] discloses the tunneling current is measured for characterizing the DNA bases of the biomolecule);
	wherein said conductor-dielectric stack comprises:
	a plurality of conductive layers (102, 104 and 106), wherein adjacent conductive layers are separated by a dielectric layer (fig. 1); and said method further comprises measuring a time-course transverse current along said conductor during said biomolecule transit through said 

Afzali-Ardakani is silent regarding the conductive layers are conductor nanoribbon formed from an anatomically thin electrically conducting layer of graphene and the step of monitoring an electrical parameter across the membrane along a plane formed by the membrane as the biomolecule transits the nanopore by field effecting sensing with the conductor nanoribbon.

Xu discloses a method of measuring current as a biomolecule traverses a nanopore similarly to that of Barth; wherein, the conductors for measuring the current are made of MoS2 or graphene with a thickness between 0.3 – 0.7 nm [0009-0011, 0024], which is the equivalence to the claimed “atomically thin electrically conducting layer”, in order to meet the resolution requirements for detecting a single base in a single-stranded DNA for DNA sequencing [0024].  Xu further discloses electrical contact pads 4 for measuring the current detected by the nanoribbon.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the conductors of Afzali-Ardakani with the graphene nanoribbon disclosed by Xu in order to enhance the resolution of the device for detecting individual DNA bases for DNA sequencing (Xu, [0024]).

Peng discloses a solid-state nanopore having made of conductor-dielectric stack and has a constant diameter (figs. 1 and 4) for characterizing the DNA sequence, similarly to that of Afzali-Ardakani.  Peng further discloses the step of measuring the tunneling current across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore by field effect sensing with the conductive layer [0020-0023].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify step of monitoring the tunneling current across the membrane or along a plane formed by the membrane of Afzali-Ardakani with the known step of monitoring the tunneling current across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore by field effect sensing with the conductive layer as disclosed by Peng in order to obtain the predictable result of manipulating the movement of the DNA molecule through the nanopore and measuring the tunneling current for characterizing the sequence of DNA molecule (Rationale B, KSR decision, MPEP 2143; Peng, [0021-0023]).

Addressing claim 50, Peng discloses the method further comprising field effect gaiting by independently electrically biasing one of the conductive layer to provide electrical gating of said nanopore [0020] and wherein said biasing is by electrically connecting an electrode to an individual conductor layer embedded in the conductor-dielectric stack (fig. 1 and paragraphs [0020 and 0026]), and said biasing modifies an electric field in the nanopore generated by the applied electric field across the membrane [0026-0029].

Addressing claim 51, Peng discloses the insulating layers of the conductor-dielectric stack are made of silicon nitride [0029]; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art.

Addressing claim 53, the limitation of current claim is drawn to the method of forming the dielectric layer that does not structurally differentiate the claimed dielectric layer from that of the prior art (MPEP 2113).

Addressing claim 54, in conjunction with the modification discussed above in the rejection of claim 47, Afzali-Ardakani in view of Xu and Peng discloses a device (modified device in fig. 1 of  Afzali-Ardakani) for characterizing a biomolecule parameter (DNA sequence), said device comprising: 
a membrane 10 comprising:
	a first surface (the upper surface of the layer 101) and a second surface (the lower surface of the layer 107) opposite said first surface, wherein said membrane separates a first fluid compartment (the compartment in which the electrode 114 is disposed) comprising said first surface from a second fluid compartment (the compartment in which the electrode 115 is disposed) comprising said second surface;
	a conductor 102/dielectric 103/conductor 104/dielectric 105 stack positioned between said first surface and said second surface; and
	a hybrid biological solid state nanopore (fig. 1 shows a solid-state nanopore 108 comprising organic coatings 109 that form transient bonds with the biological molecule 112, which qualifies the solid-state nanopore as a hybrid biological solid-state nanopore) through said membrane that fluidically connects said first compartment and said second compartment, wherein said solid-state nanopore has a constant diameter (fig. 1);
a power supply (116 disclosed by Afzali-Ardakani or 410 and 411 disclosed by Peng) in electrical contact with said membrane to provide an electric potential difference between said first fluid compartment and said second fluid compartment (fig. 1); and
a detector (ammeter 120 or 121 disclosed by Afzali-Ardakani or ammeter 409 disclosed by Peng) to detect an electrical current through said nanopore as a biomolecule 112 transits said nanopore under an applied electric potential difference between said first and second fluid compartments [0028], wherein said detector comprises a field effect sensor (Peng discloses the detector includes a gate voltage for modulating the ionic current; therefore, in total, the detector of Peng is the claimed field effect sensor) formed from the power supply (power supply 411 disclosed by Peng) in electrical contact with at least one conductor (the power supply 411 is in electrical contact with the conductor 402) that is an atomically thin electrically conducting layer that is a graphene nanoribbon (the graphene conductor layer for the conductor-dielectric stack disclosed by Xu).

Addressing claims 55 and 60-61, Peng discloses the graphene conductor layer in the stack as the structural equivalence to the claimed gate electrode, wherein the gate electrode is electrically connected to a source electrode (the conductive line connecting the power supply to the corresponding conductor layer) of said power supply.  In the modified device of Afzali-Ardakani where each electrode is also the structural equivalence to the claimed gate electrode, the gate electrodes is in electrical isolation, via the intervening dielectric layer, to provide independent control of the electric field in and/or adjacent to the nanopore.

Addressing claim 56, Afzali-Ardakani discloses an electrically conductive wire in electrical contact with the conductor and the power supply (fig. 1).  Furthermore, the area in which the conductive wire makes contact with the corresponding conductor is electrically isolated from any of the first and second fluid compartment.

Afzali-Ardakani is silent regarding the conductor layer has a thickness that is less than or equal to 3 nm at the nanopore, said electrical contact comprises a Ti/Au pad in electrical contact with said conductor layer and the conducting wire is in electrical contact with the Ti/Au pad.

Xu discloses the thickness of the graphene electrode is between 0.3 – 0.7 nm to meet the resolution requirements for detecting a single base of the DNA biomolecule [0024].  Xu further discloses an electrical contact layer made of mixture of Ti and Au is used to improve electrical coupling between the conductors and the external measuring instruments [0019].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of conductor layer of Afzali-Ardakani in view of Xu to have a thickness between 0.3-0.7 nm as disclosed by Xu in order to meet the resolution requirements for detecting a single base of the DNA biomolecule (Xu, [0024]).  Furthermore, one would have found it obvious to modify the device of Afzali-Ardakani with the Ti/Au contact layer of Xu at the contact regions between the conductor nanoribbon and the electrically conductive wire in order to improve the electrical coupling between the conductor nanoribbon and the electrically conductive wire similarly to the way in which the Ti/Au contact layer improves electrical coupling between the electrodes and the external measuring instruments (Xu, [0019]).

Addressing claim 58, Afzali-Ardakani further discloses said nanoribbon further comprises electrical contacts (the contacts between the conductors and the ammeters shown in fig. 1) for measuring a transverse current along said nanoribbon during transit of a biomolecule 112 through said nanopore.

Addressing claim 69, Afzali-Ardakani discloses the organic coatings 109 as the structural equivalence to the claimed specific recognition sequences or receptors attached to a surface of the membrane nanopore.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afzali-Ardakani et al. (US 2012/0193231) in view of Xu et al. (US 2012/0037919) and Peng et al. (US 2010/0327255) as applied to claims 47-48, 50-56, 58, 60-61 and 69 above, and further in view of Nelson et al. (Nano Letters, 2010, 10, 3237-3242).
Addressing claim 59, Afzali-Ardakani, Xu and Peng are silent regarding the limitation of current claim.

Nelson discloses a nanopore device for detecting DNA sequence; wherein, the nanopore device comprises graphene nanoribbon through which the nanopore is formed (fig. 1).  The graphene nanoribbons have a width of 3.3 nm and the nanopore has a diameter of 1.45 nm (page 3238 last paragraph of the left column and description of figure 2); therefore, the diameter of the nanopore relative to the width of the nanoribbon falls within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Afzali-Ardakani in view of Xu and Peng with the nanoribbon and the nanopore having the width and diameter, respectively, disclosed by Nelson in order to obtain the predictable result of detecting the base sequence of the DNA biomolecule (Rationale B, KSR decision, MPEP 2143).

Claims 62, 66 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afzali-Ardakani et al. (US 2012/0193231) in view of Xu et al. (US 2012/0037919) and Peng et al. (US 2010/0327255) as applied to claims 47-48, 50-56, 58, 60-61 and 69 above, and further in view of Dugas et al. (US 6,616,895).
Addressing claims 62, 66 and 68, Afzali-Ardakani in view of Xu and Peng discloses the device comprises at least two vertically adjacent graphene layers (Afzali-Ardakani discloses at least two electrode layers, which are replaced with the graphene material of Xu, are vertically adjacent), through which said nanopore traverses in a direction that is transverse to a longitudinal direction of the graphene nanoribbon.

Afzali-Ardakani, Xu and Peng are silent regarding the vertically adjacent nanoribbons have an offset longitudinal direction with respect to each other that is between 10o and 130o.

Dugas discloses a nanopore device having at least two vertically adjacent electrode layers (fig. 10), through which the nanopore traverses in a direction that is transverse to a longitudinal direction of the electrode and wherein vertically adjacent electrode have an offset longitudinal direction with respect to each other that is between 10o and 130o (fig. 10).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Afzali-Ardakani in view of Xu and Peng to have the vertically adjacent nanoribbon layers to have an offset longitudinal direction with respect to each other that is between 10o and 130o as disclosed by Dugas in order to reduce the cost of manufacturing while maintaining high degree of precision in term of molecule detection (col. 9 ln 1-32).
With regard to the limitation of claim 62, Dugas discloses the diameter of the channel is approximately 10 nm (col. 5 ln 55-61), which implicitly means that the overlapping area between the vertically adjacent electrodes in fig. 10 is greater than 100 nm2 that includes the claimed value.  Therefore, lacking evidence showing criticality regarding the claimed area of the overlap region area, the claimed overlap region area would have been obvious to one of ordinary skill in the art in optimizing the shape and size of the vertically aligned nanoribbon electrodes.

Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afzali-Ardakani et al. (US 2012/0193231) in view of Xu et al. (US 2012/0037919) and Peng et al. (US 2010/0327255) as applied to claims 47-48, 50-56, 58, 60-61 and 69 above, and further in view of Garaj et al. (US 2013/0146480).
Addressing claim 70, Afzali-Ardakani, Xu and Peng are silent regarding the hybrid solid-state nanopore is a biological nanopore comprising a protein construct that contains an aperture that is the nanopore.

Garaj discloses a nanopore device comprising graphene nanoribbon as the current detecting structure (title and abstract).  The nanopore device further comprises a protein channel or the claimed protein construct that contains an aperture that is the nanopore (fig. 4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Afzali-Ardakani in view of Xu and Peng with the protein channel disclosed by Garaj in order to obtain the predictable result of guiding the biomolecule therethrough for detection (Rationale B, KSR decision, MPEP 2143).  Additionally, the protein channel allows highly localized field to be applied around the nanopore portion and makes it further possible for conformational and other functional protein alterations to be sensed by changes in the graphene in plane conductivity and other electrical properties (Garaj, [0023]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 47-48, 50-56, 58-62, 66 and 68-70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/06/2021